Filed 12/23/22 P. v. Youmans CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C094440

                    Plaintiff and Respondent,                                      (Super. Ct. No. 00F03501)

           v.

    ANTONIO PEREZ YOUMANS,

                    Defendant and Appellant.




         Pursuant to Welfare and Institutions Code1 section 6604, the trial court found
defendant Antonio Perez Youmans to be a sexually violent predator and committed him
to the custody of the State Department of State Hospitals for appropriate treatment. On
appeal, defendant argues the trial court failed to sufficiently consider how his plan for
voluntary treatment could reduce his likelihood of reoffending once released from
custody. Finding no error, we affirm.



1        Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
       In August 2000, defendant pled guilty to three counts of using force or duress to
commit a lewd or lascivious act on a child under the age of 14 years and one count of
committing a lewd or lascivious act on a child under the age of 14 years. The trial court
sentenced defendant to a stipulated term of 20 years in prison.
       In January 2018, the prosecution filed a petition pursuant to section 6601 to have
defendant committed to the State Department of State Hospitals as a sexually violent
predator for appropriate treatment and confinement. At the trial on this petition, the
prosecution presented testimony from two psychologists. Defendant presented testimony
from his own psychologist and from a friend who had agreed to help defendant
reintegrate into society upon his release.
       All three psychologists diagnosed defendant with pedophilic disorder. The
prosecution’s psychologists both expressed the opinion that defendant fit the statutory
requirements for commitment as a sexually violent predator because his mental disorder
“makes [him] a danger to the health and safety of others in that it is likely that he . . . will
engage in sexually violent predatory criminal behavior.” (§ 6600, subd. (a)(1).)
Defendant’s psychologist disputed these opinions.
       All three psychologists scored defendant as a three on the Static-99R test, which
corresponds with an average risk of sexual offending. The prosecution’s experts
considered defendant to be a “high-risk/high-needs” offender because he had
significantly more external and idiosyncratic risk factors not covered by the Static-99R
test than the typical sex offender. These risk factors included the high number of victims
of defendant’s sex offenses; the young age of some of the victims; emotional congruence
with children; lack of emotionally intimate relationships with adults; self-regulation
problems; resistance to rules and supervision; health issues; childhood behavior
problems, including a juvenile sex offense; continued dysfunctional coping; and adverse
childhood experiences, including suffering childhood sexual abuse.

                                               2
       Both of the prosecution’s experts also considered whether any protective factors
would decrease defendant’s risk of reoffending upon release. They concluded defendant
had not completed a sex offender treatment program, had not successfully spent time out
of custody since the offense, was not sufficiently old or infirm to further decrease his
risk, and did not have a viable plan for voluntary treatment outside of custody. Based on
the combination of the Static-99R score, the external and idiosyncratic risk factors, and
the lack of protective factors, the prosecution’s psychologists expressed the opinion that
defendant was likely to reoffend by engaging in sexually violent predatory criminal
behavior if released from custody, with one estimating defendant had a 25 percent chance
of reoffending in his lifetime.
       Defendant’s psychologist disagreed with these assessments. Instead, he conveyed
his opinions that defendant should not be considered a “high-risk/high-needs” offender
and defendant’s release plan would have a protective effect, so defendant was not likely
to reoffend by engaging in sexually violent predatory criminal behavior if released from
custody.
       The trial court found beyond a reasonable doubt that defendant was a sexually
violent predator as defined in section 6600, subdivision (a) and granted the petition to
commit defendant to the State Department of State Hospitals for appropriate treatment.
                                       DISCUSSION
       Defendant argues the trial court failed to give “the consideration the law required”
to his plan for voluntary treatment in the community in finding defendant’s mental
disorder “makes him a danger to the health and safety of others in that it is likely he will
engage in sexually violent predatory criminal behavior.” (See § 6600, subd. (a)(1).)
Defendant fails to identify a standard of review applicable to this alleged error. His
argument lacks merit under any standard.
       Section 6600, subdivision (a)(1) defines a sexually violent predator as “a person
who has been convicted of a sexually violent offense against one or more victims and

                                              3
who has a diagnosed mental disorder that makes the person a danger to the health and
safety of others in that it is likely that he or she will engage in sexually violent criminal
behavior.” (See People v. Superior Court (Smith) (2018) 6 Cal.5th 457, 462.) The
parties agree defendant meets the first two elements of this definition and only dispute the
third.
         Whether a person is likely to reoffend and therefore poses a danger to the health
and safety of others is a question of fact to which we apply the substantial evidence
standard of review. (In re White (2020) 9 Cal.5th 455, 465.) “ ‘Thus, this court must
review the entire record in the light most favorable to the judgment to determine whether
substantial evidence supports the determination below. [Citation.] To be substantial, the
evidence must be “ ‘of ponderable legal significance . . . reasonable in nature, credible
and of solid value.’ ” ’ ” (People v. McCloud (2013) 213 Cal.App.4th 1076, 1088.)
         Defendant downplays the testimony of the prosecution’s experts, but one
prosecution expert, Dr. Sean Sterling, testified defendant’s plan to voluntarily obtain
treatment was “not a viable plan.” The other prosecution expert, Dr. Christopher
Simonet, testified defendant would most likely stop voluntary treatment if asked by
treatment providers to do something emotionally difficult. Dr. Simonet further specified
defendant lacked the skills, support, and relationships he would need to avoid reoffending
outside of custody. This is substantial evidence to support the trial court’s finding that
defendant is likely to reoffend outside of custody despite his plan to voluntarily obtain
treatment.
         To the extent defendant argues the trial court insufficiently considered his plan for
voluntary treatment, thereby abusing or failing to exercise its discretion, we reject this
argument. As the trier of fact, the trial court could properly reject opinion testimony
about the effect of voluntary treatment on defendant’s likelihood of reoffending, so long
as it did not do so arbitrarily or without any rational reason. (See People v. Sanchez
(2016) 63 Cal.4th 665, 675; Beck Development Co. v. Southern Pacific Transportation

                                               4
Co. (1996) 44 Cal.App.4th 1160, 1206, fn. 27.) Defendant does not argue or point to any
evidence that the trial court arbitrarily or irrationally rejected evidence.
       Contrary to defendant’s assertion, the court’s order contains an entire section titled
“Youmans lacks adequate release plans,” that addresses defendant’s plan for voluntary
treatment, citing the testimony of the prosecution’s experts. The trial court also directly
questioned defendant’s expert about whether voluntary treatment would reduce
defendant’s likelihood of reoffending and what would happen if defendant ceased
voluntary treatment. Similarly, the trial court confirmed defendant would be released
without any treatment conditions if the court denied the petition.
       “On appeal, we assume a judgment is correct and the defendant bears the burden
of demonstrating otherwise.” (People v. Thompson (2016) 1 Cal.5th 1043, 1097, fn. 11.)
Defendant has failed to demonstrate any error in the judgment.
                                       DISPOSITION
       The judgment is affirmed.




                                                   /s/
                                                   Robie, Acting P. J.



We concur:



/s/
Hoch, J.



/s/
Earl, J.


                                               5